Citation Nr: 0027014	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  98-08 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
35 of Title 38, United States Code, prior to April 16, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran, upon whose service the claim for the benefits at 
issue is based, had active military service from October 1965 
to November 1967, including service in the Republic of 
Vietnam.  He died in April 1989.  The appellant in this case 
is the veteran's daughter.

This appeal arises from an October 1997 letter, in which the 
appellant was advised by the Buffalo, New York, Regional 
Office (RO) that educational assistance benefits under 
Chapter 35 of the 38 U.S.C.A. were not payable to her for any 
period prior to April 16, 1996.  The notice of disagreement 
was received in October 1997.  The statement of the case was 
issued in April 1998.  The appellant's substantive appeal was 
received in June 1998.


FINDINGS OF FACT

1.  In April 1989, the veteran's widow filed a claim for 
service connection for the cause of the veteran's death, 
which had occurred that same month.

2.  In December 1996, the RO determined that service 
connection for the cause of the veteran's death was 
warranted, based upon statutory and regulatory presumptions 
arising out of the Agent Orange Act of 1991; the effective 
date of the award of dependency and indemnity compensation 
(DIC) to the veteran's widow was subsequently made effective 
from May 1989, the first month following the death of the 
veteran.

3.  The appellant filed an Application for Survivors' and 
Dependents' Educational Assistance (DEA), under the 
provisions of Chapter 35, Title 38, United States Code, on 
April 16, 1997, and, in connection with that claim, submitted 
certifications from the Queens College confirming her 
enrollment there for periods of time between August 1993 and 
December 1997.

4.  In October 1997, the RO determined that the appellant was 
entitled to Chapter 35 DEA benefits, with an entitlement 
period lasting no more than 45 months and starting no earlier 
than April 16, 1996.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than April 16, 1996, for payment of Chapter 35 Dependents' 
Educational Assistance benefits have not been met.  38 
U.S.C.A. §§ 3512, 3513 (West 1991); 38 C.F.R. §§ 21.3046, 
21.4131(a)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the evidence in this case reflects that the 
appellant's father, the veteran, died in April 1989, as a 
result of cardiopulmonary arrest due to anaplastic carcinoma.  
That same month, the appellant's mother (the veteran's 
surviving spouse) filed an application for DIC, asserting 
that the cause of the veteran's death should be service 
connected.  She indicated her belief that his death was a 
result of exposure to Agent Orange in Vietnam.

The claim of the veteran's widow was initially denied, on the 
basis that the cause of the veteran's death had not been 
incurred during his military service, and that a scientific 
association between Agent Orange exposure and the disease 
that caused his death had not been established.


In December 1996, the RO issued a rating decision in which it 
determined that service connection for the cause of the 
veteran's death was established.  This decision was based 
upon authority conferred by the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), and 
implementing regulations, which permitted the Secretary of 
Veterans Affairs to grant service connection for disability 
or death caused by certain diseases on a presumptive basis, 
in the cases of veterans who had served in the Republic of 
Vietnam during the Vietnam era.  See 38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a), 3.309(e) (1999); 38 C.F.R. § 3.311a 
(1992).  Although the veteran's widow had asserted that the 
veteran died of lung cancer, it appears that the RO 
determined, after review of medical and pathological 
evidence, that the primary disease was a sarcoma.

In assigning the effective date for the payment of benefits 
to the veteran's surviving spouse, the RO went back to the 
first day of the month following the month in which the 
veteran died and the widow filed her initial claim for DIC.  
Accordingly, payment of DIC was made, retroactively, from May 
1989.

On April 16, 1997, the appellant submitted an Application for 
Survivors' and Dependents' Educational Assistance.  She 
indicated that she had been in college since 1989, and had 
received a Bachelor of Arts degree in Education.  She said 
she was in the process of obtaining a Master of Education 
degree in Special Education.  She reported attending 
Stonybrook University, Nassau Community College, and Queens 
College.  

In May 1997, the appellant was determined to be entitled to 
Title 38, Chapter 35, benefits for a period not to exceed 45 
months.  She was subsequently informed that her eligibility 
for DEA could not be made effective prior to April 16, 1996, 
one year prior to the date of her claim.  Several copies of 
VA Form 22-1999 (Enrollment Certification) have been 
received.  These documents indicate that the appellant was 
enrolled at Queens College, between August 1993 and December 
1994, in pursuit of a Bachelor of Arts degree in early 
childhood development.  The documents also showed her 
enrollment at Queens College, between August 1996 and August 
1997, in pursuit of a Master of Education degree in special 
education.

In this appeal, the appellant argues that the grant of DEA 
benefits should be made retroactive to the date of enactment 
of the Agent Orange Act of 1991.

Pursuant to 38 U.S.C.A. § 3501(a)(1)(A), eligibility for DEA 
assistance for a child of a veteran requires that the veteran 
have died of a service-connected disability.  Thus, by 
definition, the appellant could not have qualified for DEA 
benefits before the 1991 congressional enactment of 38 
U.S.C.A. § 1116 in the Agent Orange Act, which afforded the 
legal basis for service connection for the cause of her 
father's death.  The Board recognizes that the commencement 
date of an award of DEA can be based upon a liberalizing 
change in law, such as the enactment of 38 U.S.C.A. § 1116, 
with the proviso that such date of entitlement cannot be 
earlier than the effective date of the change in the law.  38 
C.F.R. § 21.4131(f).  See DeSousa v. Gober, 10 Vet.App. 461, 
467 (1997) (wherein the U.S. Court of Appeals for Veterans 
Claims held that the effective date for education benefits 
awarded "pursuant to" liberalizing law or regulation may be 
no earlier than the effective date of the Act or 
administrative issue).

Of overriding importance in this matter, however, is the 
requirement in the law that, in order to receive DEA 
benefits, a claimant who has reached majority must file an 
application as prescribed by the Secretary.  38 U.S.C.A. § 
3513 (West 1991).  The legal criteria specify, in pertinent 
part, that the commencing date of an award of DEA benefits is 
the latest of three possible dates - the beginning date of 
eligibility for the benefit; one year before the date of 
claim for the benefit; or the date on which enrollment was 
certified.  38 C.F.R. § 21.4131(d)(1).  


In this case, the appellant's application for Chapter 35 
educational assistance was not received until April 1997.  In 
applying the law, summarized above, the latest of the three 
pertinent dates - the appellant's potential eligibility for 
DEA benefits under the Agent Orange Act of 1991 based upon 
the legislative enactment; her enrollment at school in August 
1993; or one year prior to when her application for benefits 
was received on April 16, 1997 - is clearly one year prior 
to April 16, 1997.  Accordingly, since the RO awarded DEA 
benefits to the appellant effective from April 16, 1996, one 
year prior to the receipt of her application for those 
benefits, there is no basis for awarding an effective date 
for such benefits any earlier than that which has been 
currently assigned.  Thus, the appeal for entitlement to DEA 
benefits, earlier than in April 1996, must be denied.

The appellant has argued that she should not, in effect, be 
penalized for failing to submit her application for DEA 
benefits earlier than she did.  She states VA had not found 
the cause of her father's death to be service connected until 
December 1996, and that there would have been no basis for 
filing her claim prior to that time.  She indicates that she 
lacked the clairvoyant power to submit a claim before her 
father's death had actually been adjudicated to be service 
connected.  In other words, had she been informed of the 
decision and/or her right to file a claim for DEA benefits 
earlier, the appellant asserts she would have filed a claim 
for DEA benefits sooner. 

In this regard, the Board observes that, while VA makes a 
concerted effort to notify individuals of potential 
entitlement to VA benefits, there is no provision in law 
under which the Department is obligated to provide personal 
notice of a potential benefit to everyone who might be 
potentially eligible.  See, e.g., Erspamer v. Brown, 9 
Vet.App. 507 (1996) (no obligation on VA to furnish DEA 
application to adult son of veteran's surviving spouse); see 
also Pfau v. West, 12 Vet.App. 515 (1999) (no equitable right 
to effective date for DEA benefits earlier than date 
appellant filed claim).  However, in the present case, it is 
not possible to actually know that, had the appellant been 
made aware of her eligibility for DEA benefits in 1993, she 
would have applied for those benefits any sooner than she 
did.  Moreover, the Board cannot ignore the applicable 
statutes and regulations when reviewing an appeal.  As 
described above, the controlling legal provisions do not 
provide for an award of DEA benefits for a period of 
enrollment prior to one year before the receipt of the 
application.  Accordingly, the appellant's contentions 
regarding the failure to be made aware of her entitlement to 
the Chapter 35 benefits does not provide a basis upon which 
to assign an earlier effective date for the award of that 
benefit.

In reaching this conclusion, the Board observes that a 
precedent opinion of the VA General Counsel, VAOPGCPREC 69-91 
(Sept. 27, 1991), has addressed the analogous question of 
retroactive payment of DEA benefits due to establishment of 
service connection for the cause of a veteran's death due to 
non-Hodgkin's lymphoma (NHL).  That question was raised in 
the context of regulations promulgated in 1990, which 
provided that a person who had served in Vietnam during the 
Vietnam era, and who subsequently developed NHL, would be 
granted service connection for that disease.  The facts 
assumed in the General Counsel's opinion, and pertinent to 
our discussion here, were that the veteran died due to NHL in 
1976, and that the child of the veteran filed for educational 
benefits in 1990, following the issuance of 38 C.F.R § 3.313 
(which authorized the grant of service connection for NHL) 
and the service-connected death rating based thereon.  
Although the general effective date of the regulation 
establishing service connection for NHL was made retroactive 
to 1964, it was held that a retroactive award could be paid 
no earlier than one year prior to the date of the original 
application in the specific case, in 1990.



The Board would observe that the basic eligibility period for 
DEA benefits for a child whose eligibility is derived from 
the death of a parent, which occurs prior the child's 18th 
birthday, begins on that person's 18th birthday and ends on 
the person's 26th birthday.  38 U.S.C.A. § 3512(a).  Here, 
the eligibility period of DEA benefits for the appellant, who 
was born in November 1971 and was therefore under 18 years of 
age at the time of the veteran's death, would have run for 
eight years from her 18th birthday, i.e., from November 1989 
to November 1997.  However, similar to the fact situation in 
VAOPGCPREC 69-91, the appellant herein did not file her 
application for DEA benefits until after the veteran's death 
had been found to be service connected.  Accordingly, as in 
the General Counsel's 1991 opinion, the appellant's effective 
date for DEA benefits cannot be earlier than one year before 
the date she filed her claim.

Although it is unfortunate that the period between 1989 (when 
the veteran died) and 1996 (when the RO rendered its decision 
granting service connecton for the cause of the veteran's 
death) was lost to the appellant for purposes of awarding DEA 
benefits, it has been previously observed that even "a VA 
administrative issue having the effect of granting 
retroactive service connection for cause of death . . . may 
not afford all deceased veterans' dependents an opportunity 
to timely file for retroactive chapter 35 benefits based on 
that administrative issue."  VAOPGCPREC 12-92 (May 28, 
1992).  See Pfau v. West, supra, at 517, wherein the Court 
expressly agreed with that position of the Secretary and the 
General Counsel.

In a similar context, the U.S. Court of Appeals for Veterans 
Claims, in affirming a decision of the Board which had 
declined to award DIC earlier than the effective date of a 
liberalizing change in law, noted that, if the Court were to 
hold that an earlier date was applicable, "it appears that 
such a holding would violate OPM v. Richmond, 496 U.S. 414, 
416 (1990) ('payments of money from the Federal Treasury are 
limited to those authorized by statute')".

Thus, although we are sympathetic with the appellant's 
sincere belief in her claim, we are constrained to decide 
this case based upon the governing law.  Accordingly, for the 
reasons set forth above, the appellants' claim for an 
effective date earlier that April 16, 1996, for award of 
educational assistance benefits under Chapter 35 of Title 38, 
United States Code, must be denied.


ORDER

Entitlement to an effective date earlier than April 16, 1996, 
for the award of educational assistance benefits under 
Chapter 35 of Title 38, United States Code, is denied.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals

 

